Filed 6/15/16 P. v. Piranan CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A145083
v.
KRISTADA PIRANAN,                                                    (Solano County
                                                                     Super. Ct. No. FCR296918)
         Defendant and Appellant.



         Defendant Kristada Piranan was convicted of felony transportation of marijuana
(Health & Saf. Code, § 11360, subd. (a)) following a plea of no contest.1 His plea
included a stipulation that he transported the marijuana for personal use only. After
voters enacted Proposition 47 (Pen. Code, § 1170.18), defendant petitioned to reduce his
conviction to a misdemeanor, even though Proposition 47 does not designate marijuana
transportation as an eligible crime. The trial court denied his petition.
         Defendant contends the exclusion of marijuana transportation from Proposition 47
violates his right to equal protection because his crime was assertedly akin to marijuana
possession (Health & Saf. Code, § 11357), which is eligible for reduction to a
misdemeanor. We disagree and affirm.




         1
        We conclude this matter is proper for disposition by memorandum opinion in
accordance with California Rules of Court, standard 8.1.


                                                             1
       “ ‘The first prerequisite to a meritorious claim under the equal protection clause is
a showing that the state has adopted a classification that affects two or more similarly
situated groups in an unequal manner.’ [Citations.]” (Cooley v. Superior Court (2002)
29 Cal. 4th 228, 253.) This is a showing defendant cannot make, as the crime of
transporting marijuana is different than the crime of possessing marijuana; the former
requires transportation while the latter does not. (See People v. Cortez (1985)
166 Cal. App. 3d 994, 999–1000 [holding that persons convicted of possessing heroin for
personal use and persons convicted of transporting heroin are not similarly situated].)
       Even if defendant could establish that he is similarly situated to persons convicted
of marijuana possession, he cannot show the exclusion of marijuana transportation from
Proposition 47 lacks any rational basis. (See People v. Acosta (2015) 242 Cal. App. 4th
521, 527 [applying rational basis review to claim that exclusion of specific crime from
Proposition 47 violated equal protection].) The rational basis standard of review “ ‘does
not depend upon whether lawmakers ever actually articulated the purpose they sought to
achieve. . . . ’ . . . If a plausible basis exists for the disparity, courts may not second-
guess its ‘ “wisdom, fairness, or logic.” ’ ” (Johnson v. Department of Justice (2015)
60 Cal. 4th 871, 881.) Voters had ample reason to include possession of marijuana in
Proposition 47 but to exclude its transportation. For example, they could have concluded
transporting marijuana is more dangerous than merely possessing it. (See People v.
Cortez, supra, 166 Cal.App.3d at p. 1000 [“Anything that is related to trafficking is more
serious than possessing.”].) They also could have concluded prosecutors should have
discretion to determine if a particular offense involving marijuana transportation warrants
felony prosecution based on the specific facts of the case. (Cf. People v. Chenze (2002)
97 Cal. App. 4th 521, 528 [same conduct can be criminalized in different ways, providing
prosecutors with discretion to seek different penalties].)
                                         DISPOSITION
       The order denying defendant’s Proposition 47 petition is affirmed.

                                               2
                                 _________________________
                                 Banke, J.


We concur:


_________________________
Humes, P. J.


_________________________
Dondero, J.




A145083, People v. Piranan




                             3